Citation Nr: 0533303	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-18 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for degenerative joint 
disease (DJD) and degenerative disc disease (DDD) of the 
spine, claimed as residuals of an episode of cerebrospinal 
meningitis in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from January 1954 to January 
1958.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Albuquerque, 
New Mexico, Department of Veterans' Affairs (VA) Regional 
Office (RO), which denied entitlement to the requested 
benefit.  The veteran testified at a personal hearing at the 
RO in August 2003.  In February 2005, the case was remanded 
by the Board for additional development.


FINDING OF FACT

The veteran does not suffer from DJD or DDD of the spine 
related to his period of service, to include an in-service 
episode of cerebrospinal meningitis.


CONCLUSION OF LAW

Chronic DJD and DDD of the spine was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303(b) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

In the present case, the veteran filed a substantially 
complete claim for service connection for DJD and DDD of the 
spine, claimed as residuals of an episode of cerebrospinal 
meningitis in service in January 2000.  A rating action was 
issued in July 2000 which denied service connection.  After 
that rating action was issued, the RO issued VCAA letters in 
March 2001 and June 2002, providing notice to the claimant of 
what information and evidence must be submitted to 
substantiate the claim, as well as what information and 
evidence must be provided by the veteran and what information 
and evidence would be obtained by VA.  In April 2003, the RO 
sent the veteran a Supplemental statement of the case (SSOC) 
which included the provisions of 38 C.F.R. § 3.159, the 
regulation that implemented the VCAA (this included notice 
that the veteran could submit any evidence relevant to his 
claim).  He was sent another VCAA letter in April 2004, and 
the July 2005 SSOC again included the provisions of 38 C.F.R. 
§ 3.159.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least five different occasions (see above).  The 
veteran has been asked on multiple occasions to submit any 
evidence relevant to his claim; in October 2005, he stated 
that he had no further evidence or information to submit.  
The Board had requested copies of the veteran's VA treatment 
records, which were obtained and associated with the claims 
folder.  He was also provided a VA examination.  Therefore, 
it is found that the veteran was aware of the evidence and 
information that was needed to substantiate his claim; 
moreover, VA obtained those records that were available in 
relationship to the claim.  In addition, the claim was 
readjudicated following the provision of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

Applicable Laws and Regulations

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. 3.303(a) (2005).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The veteran's service medical records indicate that he was 
hospitalized in July 1955 for the treatment of acute spinal 
meningitis.  After in-patient care involving 12 days of 
hospitalization, he was discharged, initially to light duty, 
in August 1955.  He was noted to be entirely well.  

A neurological examination conducted in June 2000 noted his 
complaints of leg pain.  An MRI showed degenerative changes 
in the cervical spine, and profound lumbar DJD at multiple 
levels.  In September and October 2002, he was treated with 
lumbar epidural injections for lumbar spondylosis.

In November 2002, the veteran's private physician commented 
that the veteran had developed back problems and meningitis 
in service.  His symptoms were noted to have progressed 
significantly since then.  This physician had been treating 
him for the past few years for profound lumbar DDD and severe 
sciatica.  The physician stated that "I believe that this 
may be directly related to the condition he had while in the 
United States Air Force."

The veteran testified at a personal hearing at the RO in 
August 2003.  He stated that he had undergone several spinal 
taps at the time that he was treated for meningitis in 
service.  After that, he had developed back pain.  He stated 
that his back pain is far more severe now.  However, he 
stated that he had not sought any treatment until 2000.

In April 2004, the veteran's private chiropractor noted that 
the veteran had been treated by that office since 1970.  He 
had sought treatment for nausea, indigestion, and vomiting, 
with muscle spasms of the cervical through the lumbar spines.  
He would often come in with dizziness, headaches, and muscle 
spasms; at times, his muscles would be so tight that he could 
not be treated.  It was stated that "[the veteran's] medical 
history is congruent with an underlying low grade viral 
infection that periodically manifested into severe acute 
symptoms."

VA afforded the veteran a medical examination in March 2005.  
The examiner noted that the claims folder had been reviewed.  
After a thorough review of the records and after a complete 
examination, he was diagnosed with symptomatic degenerative 
arthritis of the cervical and lumbar spines.  The examiner 
stated: 

This veteran had acute bacterial meningitis in 
1955.  He had a complete recovery after 
treatment.  Long-term complications of acute 
bacterial meningitis in adults are seizures, 
mental impairment and permanent neurologic 
damage.  This veteran had none of these 
complications.

In my opinion, this veteran's degenerative 
arthritis involving the cervical and lumbosacral 
areas of his spine, is not related to the acute 
bacterial meningitis which he had in 1955.

After a careful review of the evidence of record, the Board 
finds that service connection for DJD and DDD of the spine, 
claimed as a residual of an in-service episode of meningitis, 
is denied.  While the veteran did suffer from an acute 
episode of bacterial meningitis in service, there is no 
indication in the record that he currently suffers from any 
residuals, to include DJD and DDD.  The Board does note that 
the veteran's private physician stated in November 2002 that 
there "may" have been a connection.  However, this opinion 
is speculative in nature and is therefore not sufficient to 
establish service connection.  The use of equivocal language 
such as "possible" makes a statement by an examiner 
speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a medical nexus).  See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by a 
physician is too speculative).

In contrast, the VA examination conducted in March 2005, 
which included a thorough review of the evidence of record, 
to include the service medical records, clearly and 
unequivocally indicates that there is no causal connection 
between the in-service meningitis and his currently diagnosed 
DJD and DDD of the cervical and lumbosacral spines.  The 
examiner stated that the long-term complications of 
meningitis included seizures, mental impairment, and 
permanent neurologic damage, none of which has been 
manifested by the veteran.

Therefore, based upon the record, the preponderance of the 
evidence is against the claim for service connection.


ORDER

Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the spine, claimed 
as residuals of an episode of cerebrospinal meningitis in 
service, is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


